Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on October 22, 2020 has been entered.
Claims 3, 10-13, 26-28, 30, 36, 37 and 41 have been canceled.  Claim 1 has been amended.   
Claims 1, 5-9, 17 and 47 are pending in the instant application.
Accordingly, claims 1, 5-9, 17 and 47 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed October 22, 2020 have been considered.  All rejections and/or objections not reiterated from the previous Office Action mailed August 10, 2020 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 8, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Nucleotide Sequence Disclosures
In the previous Office Action filed August 10, 2020, it was noted that this application failed to comply with the sequence requirements of 37 C.F.R. §1.821-1.825.  In the reply filed October 8, 2020, Applicants have submitted replacement sequence listings in paper and CRF forms.  These submissions put the application in full compliance of the sequence rules and requirements of 37 C.F.R. §1.821-1.825.   
Claim Rejections - 35 USC § 112
In the previous Office Action filed August 10, 2020, claims 1, 5-12, 17 and 47 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  This rejection is moot against claims 10-12 in view of Applicant’s Amendment filed October 22, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s amendment to the claims filed October 22, 2020. 


******
In the previous Office Action filed August 10, 2020, claims 1, 5-12, 17 and 47 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of modulating survival, host-seeking, and/or reproductive capability of an invertebrate organism, hygrosensing and/or thermosensing in an invertebrate organism, the method comprising administering to the invertebrate organism an effective amount of an agent that modulates the activity and/or expression of a polynucleotide or polypeptide of an ionotropic receptor, wherein the ionotropic receptor comprises ionotropic receptor 68a (Ir68a), and wherein the agent is an Ir68a mutant allele or genomic rescue fragment, does not reasonably provide enablement for a method of modulating survival, host-seeking, and/or reproductive capability of an invertebrate organism, hygrosensing and/or thermosensing in an invertebrate organism, the method comprising administering to the invertebrate organism an effective amount of any/all agents that modulates the activity and/or expression of a polynucleotide or polypeptide of an ionotropic receptor, wherein the ionotropic receptor This rejection is moot against claims 10-12 in view of Applicant’s Amendment filed October 22, 2020 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s amendment to the claims filed October 22, 2020. 

Applicant’s Amendment filed October 22, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 17 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.   
 method of modulating survival, host-seeking, and/or reproductive capability of an invertebrate organism, or hygrosensing and/or thermosensing in an invertebrate organism, the method comprising administering to the invertebrate organism an effective amount of an agent that reduces the expression of a polynucleotide encoding an ionotropic receptor, wherein the ionotropic receptor comprises ionotropic receptor 68a (Ir68a) and/or ionotropic receptor 21a (Ir21a), and wherein the agent is an inhibitory polynucleotide that is an siRNA or antisense RNA.  Some dependent claims recite that the ionotropic receptor comprises Ir68a and further comprises ionotropic receptor 25a (Ir25a), and/or ionotropic receptor 93a (Ir93a), and/or ionotropic receptor 40a (Ir40a).  For examination purposes, the Examiner will consider that the ionotropic receptor of the claims comprises the ionotropic receptor 68a (Ir68a). 
The present Specification discloses:
By “Ir68a polypeptide” is meant a polypeptide or fragment thereof having at least about 85% or greater amino acid identity to the amino acid sequence provided at NCBI Accession No. NP_648455.2 (isoform A) or NP_001287031.1 (isoform B), AaegIR68a AAEL005039-PA, AgamIR68a AGAP007951-PA, CquiIR68a CPIJ001503-504, BmorIR68a BGIBMGA006657-PA, DpIR68a, TcasIR68a XP 968308.2, NvitIR68a XP OO1606197.1, ApisIR68a XP 001945663.1, ZnevIR68a KDR18055.1 L798 07732, and having ionotropic receptor activity; and

By "Ir68a polynucleotide" is meant a polynucleotide encoding an Ir68a polypeptide.

It is noted that the Ir68a polypeptide NCBI Accession Numbers disclosed above are represented as SEQ ID NOs. 46-56 in the present Specification and one exemplary Ir68a polynucleotide is represented in the present Specification as SEQ ID NO:57.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
Adequate written description support under 35 USC §112, first paragraph, for an Ir68a inhibitory polynucleotide that is a siRNA or antisense RNA and carries out the functionality as claimed does not exist in the instant application. That is, adequate written description support does not exist for the genus of siRNA or antisense RNA agents required to practice the full scope of the invention now claimed. The specification discloses neither a representative number of species compounds (e.g. agents) nor any structure/function correlation that would enable one of skill to immediately envision the genus of agents required to practice the full scope of the invention as now claimed. 
Regarding Ir68a function, the present Specification discloses that while attempts to generate Ir68a antisera were unsuccessful, Ir68a mutant alleles and genomic rescue 
Although RNAi has been found to function in most living organisms, as of the filing date sought, there was extreme unpredictability and challenges in the art of using RNA interference (RNAi) in invertebrate organisms. For example, Nandety et al. (Bioengineered, 2015 Vol. 6, pages 8-19) (submitted on the IDS filed October 8, 2020) discloses:
The potential for using RNAi specifically and efficiently in insects depends on several parameters including: dose dependency of the RNAi inducers, the efficiency differences of RNAi inducers against targets in different tissues of insects, the types of RNAi inducers to be used (siRNAs, piRNAs or miRNAs), their mode of delivery, and the availability of targets for RNAi. The successful use of RNA interference with insects also requires the identification of best targets for RNAi and selection of the best interfering RNAs (siRNAs, piRNAs, miRNAs or dsRNAs); 

Some of the bottlenecks in the efficient use of RNAi for insects are due to the limitations with target choice and hence efficiency;

After target selection, further consideration must be given to many factors including size of the RNAi inducer (short vs long), distal vs. proximal ends of the target match (5’, 3’ or in the central region of the target), etc. Also, the ability to continuously supply the RNAi inducer molecules into insects and their spread inside insects would also play vital role in ensuring the success of RNAi; 

When the form of RNAi inducer used is dsRNA, then RNAi activity upon this dsRNA will occur yielding a range of siRNAs… which might influence the potential for off target effects. 


 

The unpredictability of using RNAi in invertebrates existed many years after the filing date of the present application. For example, Zhu et al. (Annu. Rev. Entomol., 2020 Vol. 65:293-311) reviews the mechanisms, applications and challenges of insect RNAi and echoes some of the same challenges and unpredictability of Nandety et al.  Zhu et al. teach:
RNAi is highly efficient and systemic in coleopterans but highly variable or inefficient in many other insects. Differences in double-stranded RNA (dsRNA) degradation, cellular uptake, inter- and intracellular transports, processing of dsRNA to siRNA, and RNA-induced silencing complex formation influence RNAi efficiency;

Major challenges to widespread use of RNAi in insect pest management include variable RNAi efficiency among insects, lack of reliable dsRNA delivery methods, off-target and nontarget effects, and potential development of resistance in insect populations; and 

Mechanisms affecting RNAi efficiency among insects include dsRNA degradation, cellular uptake and intracellular transport of dsRNA, efficiency in the processing of dsRNA to siRNA, the difference in RNA-induced silencing complex formation, and various physiological factors.
  

Similarly, Zotti and Smagghe (Neotropical Entomology, published online April 17, 2015, DOI 10.1007/s13744-015-0291-8) report that high variability among insect orders for an RNAi systemic response exists, which is caused by different mechanisms of dsRNA uptake and spread. Extensive research has been conducted in attempts to connect these diverse results with differences in RNAi efficiency; however, no conclusions were reached.
Zotti and Smagghe also teach:


Although, the RNAi technology is considered safe for human and animal health, there still exist knowledge gaps making it difficult to weight the potential risks for non-target organism and benefits for crop protection and beneficial insects.

The art is consistent and reports that the application of RNAi in invertebrates is largely constrained due to at least mode of delivery, efficiency, resistance to RNAi-based therapy, and nontarget and off-target effects.  The present application does not teach how to overcome these challenges/obstacles.  Applicants have shown only Ir68a mutant alleles and genomic rescue fragments as appropriate agents that carry out the specific functionality of Applicant's claimed invention.  A single siRNA or antisense siRNA agent that reduces the expression of a polynucleotide encoding Ir68a that can perform the claimed function is completely absent.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim.  The claims lack written description because there is no disclosure of a correlation between function and structure of the siRNA or antisense siRNA agent that reduces the expression of a polynucleotide encoding Ir68a and functions to modulate moisture sensing and thermosensing in an invertebrate organism.  Moreover, the Specification lacks sufficient variety of species to reflect this variance in the genus.  
In conclusion, the Specification does not provide sufficient descriptive support for the myriad of siRNA or antisense RNA agents that reduces the expression of a polynucleotide encoding Ir68a that carry out the functionality of the present the claims.       
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.).
In view of the above, a person skilled in the art at the time the application was filed would have recognized that the inventor was not in possession of the invention as claimed in view of the disclosure of the application as filed and the state of the art.  The Examiner has established a prima facie case that the written description requirement has not been met or satisfied.


Response to Arguments
In response to this rejection, Applicants may want to argue that the results in the specification are not limited to the non-limiting examples of null mutant alleles and genomic rescue fragments since experiments in the Specification establish the role of Ir68a and Ir21a in moisture sensing and thermosensing. Applicants may want to argue that one of ordinary skill in the art would readily understand that a siRNA or an antisense RNA could be used to reduce expression of Ir68a and/or Ir21a to modulate survival, host-seeking, and/or reproductive capability of an invertebrate organism, hygrosensing and/or thermosensing in an invertebrate organism.  Further, Applicants may want to submit that the sequences of the genes encoding Ir68a and/or Ir21a are disclosed in the present Specification, and methods of identifying siRNAs and antisense RNAs are well-known in the art.  Applicants may want to rely on the (2020) anonymous authored article and 
If present, these arguments would not be persuasive because although the sequences of the genes encoding Ir68a and/or Ir21a are disclosed in the present Specification, and methods of identifying siRNAs and antisense RNAs are well-known in the art, the issue is that at the time of filing and many years after the filing date of the present application, there was extreme unpredictability of using RNAi in invertebrates and the present Specification does not overcome the challenges associated with such unpredictability.  For further explanation, see the discussions of Nandety et al., Zhu et al., and Zotti and Smagghe as detailed above.
Further, the issue is that adequate written description support under 35 USC §112, first paragraph, for an Ir68a inhibitory polynucleotide that is a siRNA or antisense RNA and carries out the functionality as claimed does not exist in the instant application and therefore, one skilled in the art would recognize that Applicants did not have possession of the claimed invention at the time of filing.
The Examiner acknowledges that possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ‘ready for patenting’ such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.  However, regarding the present application, such possession is not 
In view of the detailed discussion above, a person skilled in the art, at the time the application was filed, would have recognized that the inventor was not in possession of the invention as claimed in view of the disclosure of the application as filed and the state of the art as discussed.  Therefore, the Examiner has established a prima facie case that the written description requirement has not been met or satisfied.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635